DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “actuation element” in claims 1-3 and 5-17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the term “respective shape coupling surfaces” is indefinite as it is unclear what would or would not be considered a shape coupling surface.  As best understood, any two surfaces that contact each other are considered to be “shape coupling”.  Additionally, the term “said flow rate” lacks antecedent basis in the claims. Clarification is required.  
Regarding claim 5, the term “in particular” renders the claim indefinite, as it is unclear whether or not the limitations that follow are positively recited and required by the claim or are merely optional.  Clarification is required.
Regarding claim 9, the term “closing door of said loading side door” is indefinite, as it is unclear what the structural distinction is between the two components.  As best understood they describe the same removable door and will be interpreted as such.  Clarification is required. 
Regarding claim 11, the term “mutually inclined” is indefinite, as it is unclear what specifically would or would not be encompassed by a mutual inclination.  As best understood by the Examiner the term is simply interpreted to mean there is an angle between the directions.  Clarification is required.
Regarding claim 15, the claim as a whole is indefinite as it recites that the respective base or wall has a dome conformation.  However, the claim depends from claim 13, which only optionally recites the limitations directed to the base or wall.  For examination, the Examiner interprets the optional elements to not be required, and as such the claim only further defines features of optional components (not required).  Clarification is required.  
Regarding claim 16, the term “said bases or wall” lacks antecedent basis in the claims.  It is unclear if the term intends to recite back to the “bases or walls” that were recited in other claims, or another structure.  Clarification is required. 
All other claims not specifically addressed above are rejected based on their dependency on a previously rejected claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-3 and 6-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/489,470 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application recites all structure and limitations of the instant claims throughout the independent and dependent claims thereof.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7-14 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muspratt (US 1398527).
Regarding claim 1, Muspratt discloses a powder-cleaning device (see Figs. 1-2) for dental use (configured for dental cleaning with appropriate metal powder; see lines 10-18, 65-70), comprising: a proximal arm (1), configured for attachment to a source of compressed air (e.g. at 2/3); a distal arm (9/10/11), having a distal end portion (10) configured for dispensing a mixture of air and abrasive powder (see citations above); a turbulence chamber (6), configured to receive the abrasive powder, which turbulence chamber (6) is interposed between said proximal arm and said distal arm and in fluid communication with both in such a way that the compressed air can be adducted in the turbulence chamber through said proximal arm and the mixture of air and powder can escape within said distal arm (capable of being used as such; see Figs. 1-2, citations above and lines 32-60 and 75-76); a controller (5/12/13/14/15/16/17) for compressed air flow, arranged on said proximal arm upstream of said turbulence chamber (see Figs. 1-2), which controller comprises: a plug or pin (5), which can be selectively translated to occlude a feeding channel (4) of compressed air of said proximal arm, and an actuation element (14/15/16), operable in rotation by an operator (trigger rotates on pin 15), wherein said actuation element and said plug or pin comprise respective shape- coupling surfaces (e.g. pin 17 and recess which receives pin 17 and/or pin and slot in part 16), wherein said controller allows a modulation of said flow rate between a condition of minimum air supply (e.g. when trigger is released, airway is closed), and a condition of maximum air supply (e.g. when trigger is squeezed/fully depressed), which device is configured as a handpiece so as to be grasped by an operator at said proximal 
Regarding claim 2, Muspratt discloses wherein the plug or pin (5) has a head (e.g. top of 5 where 17 is mounted) and a stem (e.g. bottom of 5, below 17).  
Regarding claim 7, Muspratt discloses wherein the turbulence chamber has a loading side door (18/0) configured for insertion of the powder into the chamber (see Figs. 1-2 and citations above).  
Regarding claim 8, Muspratt discloses wherein the device has a geometry such that the turbulence chamber is loadable with the powder with the device resting on an opposite side of the loading door (e.g. opposite side as shown in Fig. 1; capable of being used as such, see above).  It is noted that the Examiner chooses the “optional” limitations to not be required by the claim, and are not further addressed on the merits. 
Regarding claim 9, Muspratt discloses wherein the device comprises a closing door (20) of the loading side door.
Regarding claim 10, Muspratt discloses wherein the closing door is openable and closable by means of a screw coupling with an outer casing of the device (see screws in Fig. 1 on circumference of door 20, which retain door 20 to device), said door being configured as a ring (e.g. 20 is formed as a ring due to hole which receives 18, or pin/screw retaining 18 on 20, or hole in 20 which lines up with hole in 18, see Fig. 1).
Regarding claim 11, Muspratt discloses wherein the arm proximal and distal arms extend along respective prevailing directions (e.g. extension directions of arms, 
Regarding claim 12, Muspratt discloses wherein the loading side door is configure din such a way that the powder can be inserted according to a loading direction substantially orthogonal to a plane defined by the prevailing directions (see citations above; capable of being used as such).
Regarding claim 13, Muspratt discloses wherein the turbulence chamber has a lateral skirt (e.g. sidewalls of chamber 6).  It is noted that the Examiner chooses the “optional” limitations to not be required by the claim, and are not further addressed on the merits.
Regarding claim 14, Muspratt discloses wherein the chamber has an overall cylindrical shape (see Figs. 1-2 and citations above). 
Regarding claim 16, Muspratt discloses wherein the loading side door is formed at a base or wall of the chamber (see Fig. 1-2 and citations above). 
Regarding claim 17, Muspratt discloses wherein the chamber comprises a transparent portion configured to allow an operator to see inside (chamber is formed of glass, see line 76).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Muspratt in view of Chavanne (US 5857851).
Regarding claim 15, Muspratt does not teach wherein a respective base or wall of the chamber has a dome conformation as required.  
Chavanne, however, teaches a dental powder cleaning device, having a turbulence chamber (2) with a removable cover/base (4) of the chamber have a dome shape as required.  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Muspratt to include 
Regarding claim 6, Muspratt does not teach wherein the device comprises a dispenser of a jet of water having or more outlet nozzles at the end portion of the distal arm as required.  
Chavanne, however, teaches a dental powder cleaning device having a dispenser of a jet of water, having one or more outlet nozzles at the end portion of a distal arm (e.g. distal tip, see col 5, lines 6-28).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Muspratt to include Chavanne’s water supply and nozzle, as such modification would allow for irrigation or rinsing of the treatment area.  
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Muspratt in view of Lacour (FR 2544192), as evidenced by its machine translation.
Regarding claims 3-5, Muspratt does not teach wherein the plug or pin or the actuation element have a respective shape coupling surface with a cam or spherical profile, wherein the actuation element is made in the shape of a ring which is rotatably coupled on an outer casing of the device, or wherein the actuation element has a shape coupling surface which forms a shaped guide, with a cam profile, and wherein the configuration is such that said shape coupling surface acts in abutment on a head of the plug or pin, in particular on a shaped surface of said plug or pin as required.  
Lacour et al, however, teaches a dental tool (see embodiment of Figs. 5-6 for simplicity; tool 1) comprising a controller (32/33/34/35/38) for compressed air flow (see translation, lines 13-37, 46-48 and 90-97), comprising a plug or pin (35), which can be .  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO 892 form.  US 2010/0248179 (Fig. 3) teaches a similar dental powder cleaning device, with a turbulence chamber having a loading side door that is configured to allow insertion of the powder orthogonal to a .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349.  The examiner can normally be reached on Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.